ay department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list rkeke rkkkk krekek attn eo rererekeereerker legend employer m state a plan x statute p statute q statute r statute s ere tees eee tees eeee eers eees group n employees - kkkkk ordinance o mm kkkke dear rrekreerere tep aat this is in response to a letter dated date as supplemented by a letter dated date submitted on your behalf by your authorized representative in which you request a ruling concerning the federal_income_tax treatment under internal_revenue_code code sec_414 of certain contributions to plan x the following facts and representations have been submitted by your authorized representative - rererekerereeee 20u63 employer m is a governmental employer in state a statute p provides that in each municipality as defined in statute q with a population of between big_number and big_number inhabitants the city council or board_of trustees shall establish and administer a pension_plan for the benefit of its employees and their beneficiaries employer m is described as a municipality in state a and established plan x for the benefit of its group n employees and their beneficiaries you represent that plan x is qualified under sec_401 of the code and is a governmental_plan as described in sec_414 of the code statute r provides in general that each group n employee shall contribute a certain percentage of his or her salary to plan x you represent that the basic contribution rate is percent of each group n employee’s salary which amount is withheld from the group n employee’s salary and contributed to plan x if a municipality decides not pick statute s provides in general that a municipality such as employer m may pick up the group n employees contributions’ required by statute r up the contributions the required contributions shall continue to be deducted from salary statute s further provides that if contributions are picked up they shall be treated as employer contributions in determining tax treatment under the code however the municipality shall continue to withhold federal and state income taxes based on these contributions until the internal_revenue_service or the federal courts rule that pursuant to sec_414 of the code these contributions shall not be included as gross_income of the group n employees until such time as they are distributed or made available statute s also states that the municipality shall pay these contributions from the same source of funds which is used to pay the salaries of the group n employees and that the municipality may pick up these contributions by a reduction in the cash salary of the group n employees or by an offset against a future salary increase or by a combination of a reduction in the salary and offset against a future salary increase if contributions are picked up they shall be considered for all purposes of this statute as group n employee contributions made prior to the time that contributions were picked up to effectuate and implement the pickup as provided for in statute s employer m adopted ordinance o on date ordinance o provides that employer m will pick up the contributions the group n employees are required to make to plan x pursuant to statute r as permitted by statute s ordinance o further provides that such contributions although designated as employee contributions shall be made by employer m in lieu of employee contributions and the cash salary of each group n employee shall be reduced by the amount so contributed in addition ordinance o states that the group n employees shall not be given the option of receiving the contributions directly rather than having such contributions deposited in plan x based on the aforementioned facts you request the following rulings that the contributions made by the group n employees to plan x pursuant to ordinance o will satisfy the requirements of code sec_414 and are not includible in the employees’ gross_income until such time as they are distributed from plan x that such contributions made to plan x by the group n employees will be krerekrerererere treated as employer contributions for federal_income_tax purposes that such contributions will not constitute wages from which taxes must be withheld under code sec_3401 in the taxable_year in which they are contributed to plan x sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan determined to be qualified under sec_401 of the code established by political_subdivision thereof or any agency_or_instrumentality of any a state government or a one of the foregoing and are picked up by the employing unit in that revenue_ruling the employer school district agreed to the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 1977_2_cb_358 assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees' gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 of the code the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees' salaries with respect to such picked-up contributions the issue of whether contributions have been picked up by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial for purposes of the applicability of sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both in order to in revrul_81_35 and revrul_81_36 with respect to particular contributions revrul_87_10 1987_1_cb_136 provides that the required specification of designated employee contributions must be completed before the period to if not the designated employee contributions being paid_by which such contributions relate the employer are actually employee contributions paid_by the employee and recharacterized at a later date the retroactive specification of designated employee contributions as paid_by the employing unit ie the retroactive pick up of designated employee contributions by a governmental employer is not permitted under sec_414 of the code thus employees may not exclude from current gross_income designated employee contributions to a qualified_plan that relate to compensation earned for services rendered prior to the date of the last governmental action necessary to effect the pick up kekkekreerereere in this case ordinance o satisfies the criteria set forth in revrul_81_35 and revrul_81_36 by specifically providing that employer m shall pick up the contributions the group n employees are required to make to plan x that such contributions although designated as employee contributions shall be made by employer m in lieu of contributions by the group n employees that the cash salary of each group n employee shall be reduced by the amount so contributed to plan x and that the group n employees will not be given the option of choosing to receive the contributed amounts directly instead of having them deposited in plan x with respect to ruling requests one two and three we conclude that the mandatory_contributions made by the group n employees to plan x and picked up by employer m shall be treated as employer contributions within the meaning of code sec_414 and will not be included in the current gross_income of the group n employees for federal_income_tax purposes in the year in which contributions are made to plan x these amounts will be includible in the gross_income of the group n employees or their beneficiaries only in the taxable_year in which they are distributed to the extent they represent contributions made by employer m because we have determined that the picked-up amounts are to be treated as employer contributions they are excepted from wages as defined in sec_3401 of the code for federal_income_tax withholding purposes in addition no part of the amounts picked up by employer m will constitute wages for federal_income_tax withholding purposes in the taxable_year in which they are contributed to plan x this ruling applies only if the effective date for the commencement of the pick up is not earlier than the later of the date ordinance o is signed and adopted by employer m or the date the pick-up is put into effect this ruling is based on ordinance o as submitted with your correspondence dated date this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling is based on the assumption that plan x meets the requirements of code sec_401 at all times relevant to this proposed transaction no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of code sec_3121 a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office rekrerererkrkrkk lf you have any questions you may contact kekereekrerererererererererkeereer se t ep ra t sincerely yours signe aoe employee_plans technical group enclosures deleted copy of this ruling letter notice of intention to disclose - notice
